UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Exact name of registrant as specified in charter) 6601 Six Forks Road, Suite 340 Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David Perkins 6601 Six Forks Road, Suite 340 Raleigh, NC 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: December 31, 2015 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record. Hatteras Alpha Hedged Strategies Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Alternative Multi-Manager Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Long/Short Debt Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Long/Short Equity Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Managed Futures Strategies Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. Hatteras Event Driven Fund Security Ticker Meeting Date Security # # of Shares Agenda # Prop. # Proposal Proposed By Proposal Vote For/Against Mgt Recom mendation BOB EVANS FARMS, INC. BOBE 8/20/2014 0 1 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 1 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 2 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 2 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 3 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 3 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 4 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 4 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 5 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 5 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 6 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 6 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 7 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 7 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 8 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 0 8 Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 02 APPROVAL OF THE SANDELL GROUP'S BYLAW REPEAL PROPOSAL. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 02 APPROVAL OF THE SANDELL GROUP'S BYLAW REPEAL PROPOSAL. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 03 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE BYLAWS ELIMINATING THE SUPER MAJORITY VOTE REQUIREMENT TO AMEND CERTAINBYLAWS. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 03 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE BYLAWS ELIMINATING THE SUPER MAJORITY VOTE REQUIREMENT TO AMEND CERTAINBYLAWS. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 04 COMPANY PROPOSAL TO APPROVE AMENDMENTS TO THE CHARTER AND THE BYLAWS TO ELIMINATE THE SUPER MAJORITY VOTE REQUIREMENT TO REMOVE DIRECTORS. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 04 COMPANY PROPOSAL TO APPROVE AMENDMENTS TO THE CHARTER AND THE BYLAWS TO ELIMINATE THE SUPER MAJORITY VOTE REQUIREMENT TO REMOVE DIRECTORS. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 05 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE CHARTER TO ELIMINATE A SUPER MAJORITY REQUIREMENT TO AMEND ARTICLETWELTH OF THE CHARTER GOVERNING DIRECTOR REMOVAL. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 05 COMPANY PROPOSAL TO APPROVE ANAMENDMENT TO THE CHARTER TOELIMINATE A SUPERMAJORITYREQUIREMENT TO AMEND ARTICLETWELTH OF THE CHARTER GOVERNINGDIRECTOR REMOVAL. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 06 COMPANY PROPOSAL TO APPROVE ANAMENDMENT TO THE BYLAWS TO GIVEHOLDERS OF AT LEAST 25% OF THEOUTSTANDING STOCK THE POWER TOCALL A SPECIAL MEETING. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 06 COMPANY PROPOSAL TO APPROVE ANAMENDMENT TO THE BYLAWS TO GIVEHOLDERS OF AT LEAST 25% OF THEOUTSTANDING STOCK THE POWER TOCALL A SPECIAL MEETING. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 07 COMPANY PROPOSAL TO RATIFY THESELECTION OF ERNST & YOUNG LLP ASTHE COMPANY'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 07 COMPANY PROPOSAL TO RATIFY THESELECTION OF ERNST & YOUNG LLP ASTHE COMPANY'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For * BOB EVANS FARMS, INC. BOBE 8/20/2014 08 COMPANY PROPOSAL TO APPROVE, ONAN ADVISORY BASIS, THECOMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt Against * BOB EVANS FARMS, INC. BOBE 8/20/2014 0 08 COMPANY PROPOSAL TO APPROVE, ONAN ADVISORY BASIS, THECOMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt Against * LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 1 Mgmt For For LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 0 1 Mgmt For For LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 2 Mgmt For For LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 0 2 Mgmt For For LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 2. ACTING UPON A PROPOSAL TO RATIFYTHE APPOINTMENT OF DELOITTE &TOUCHE LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR THE YEARENDING DECEMBER 31, 2014. Mgmt Split 8% For 92% Against Split LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 2. ACTING UPON A PROPOSAL TO RATIFYTHE APPOINTMENT OF DELOITTE &TOUCHE LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR THE YEARENDING DECEMBER 31, 2014. Mgmt Split 8% For 92% Against Split LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 3. ACTING UPON A PROPOSAL TOAPPROVE, ON A NON-BINDING, ADVISORYBASIS, COMPENSATION OF THECOMPANY'S NAMED EXECUTIVEOFFICERS AS DESCRIBED IN THECOMPANY'S PROXY STATEMENT. Mgmt For For LORAL SPACE & COMMUNICATIONS INC. LORL 12/9/2014 0 3. ACTING UPON A PROPOSAL TOAPPROVE, ON A NON-BINDING, ADVISORYBASIS, COMPENSATION OF THECOMPANY'S NAMED EXECUTIVEOFFICERS AS DESCRIBED IN THECOMPANY'S PROXY STATEMENT. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: ROBERT L.BAILEY Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: ROBERT L.BAILEY Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: RICHARD M.BEYER Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: RICHARD M.BEYER Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: PATRICK J.BYRNE Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: PATRICK J.BYRNE Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: D. MARKDURCAN Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: D. MARKDURCAN Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: D. WARREN A.EAST Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: D. WARREN A.EAST Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: MERCEDESJOHNSON Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: MERCEDESJOHNSON Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: LAWRENCE N.MONDRY Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: LAWRENCE N.MONDRY Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 ELECTION OF DIRECTOR: ROBERT E.SWITZ Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 ELECTION OF DIRECTOR: ROBERT E.SWITZ Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 2. TO APPROVE AMENDED & RESTATED2&INCREASE SHARES RESERVED FORISSUANCE THEREUNDER BY 30,000,000. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 2. TO APPROVE AMENDED & RESTATED2&INCREASE SHARES RESERVED FORISSUANCE THEREUNDER BY 30,000,000. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 3. TO RATIFY THE APPOINTMENT OFPRICEWATERHOUSECOOPERS LLP ASOUR INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 3. TO RATIFY THE APPOINTMENT OFPRICEWATERHOUSECOOPERS LLP ASOUR INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 4. TO AMEND THE COMPANY'S RESTATEDCERTIFICATE OF INCORPORATION TOELIMINATE CUMULATIVE VOTING. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 4. TO AMEND THE COMPANY'S RESTATEDCERTIFICATE OF INCORPORATION TOELIMINATE CUMULATIVE VOTING. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 5. TO APPROVE THE MATERIAL TERMS OFTHE PERFORMANCE GOALS UNDER THECOMPANY'S EXECUTIVE OFFICERPERFORMANCE INCENTIVE PLAN. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 5. TO APPROVE THE MATERIAL TERMS OFTHE PERFORMANCE GOALS UNDER THECOMPANY'S EXECUTIVE OFFICERPERFORMANCE INCENTIVE PLAN. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 6. TO APPROVE A NON-BINDINGRESOLUTION TO APPROVE THECOMPENSATION OF OUR NAMEDEXECUTIVE OFFICERS AS DESCRIBED INTHE PROXY STATEMENT. Mgmt For For MICRON TECHNOLOGY, INC. MU 1/22/2015 0 6. TO APPROVE A NON-BINDINGRESOLUTION TO APPROVE THECOMPENSATION OF OUR NAMEDEXECUTIVE OFFICERS AS DESCRIBED INTHE PROXY STATEMENT. Mgmt For For ATLAS ENERGY L P ATLS 2/20/2015 04930A104 1. PROPOSAL TO APPROVE AND ADOPT THEAGREEMENT AND PLAN OF MERGER(THE "ATLAS MERGER AGREEMENT"),DATED AS OF OCTOBER 13, 2014, BY ANDAMONG TARGA RESOURCES CORP.,TRIDENT MERGER SUB GP, LLC, ATLASENERGY, L.P. AND ATLAS ENERGY GP,LLC, AND TO APPROVE THE MERGERCONTEMPLATED BY THE ATLAS MERGERAGREEMENT. Mgmt For For ATLAS ENERGY L P ATLS 2/20/2015 04930A104 0 1. PROPOSAL TO APPROVE AND ADOPT THEAGREEMENT AND PLAN OF MERGER(THE "ATLAS MERGER AGREEMENT"),DATED AS OF OCTOBER 13, 2014, BY ANDAMONG TARGA RESOURCES CORP.,TRIDENT MERGER SUB GP, LLC, ATLASENERGY, L.P. AND ATLAS ENERGY GP,LLC, AND TO APPROVE THE MERGERCONTEMPLATED BY THE ATLAS MERGERAGREEMENT. Mgmt For For ATLAS ENERGY L P ATLS 2/20/2015 04930A104 2. PROPOSAL TO APPROVE, ON ANADVISORY (NON-BINDING) BASIS, THECOMPENSATION PAYMENTS THAT WILLOR MAY BE PAID BY ATLAS ENERGY, L.P.TO ITS NAMED EXECUTIVE OFFICERS INCONNECTION WITH THE MERGER. Mgmt Split 32% For 68% Against Split ATLAS ENERGY L P ATLS 2/20/2015 04930A104 0 2. PROPOSAL TO APPROVE, ON ANADVISORY (NON-BINDING) BASIS, THECOMPENSATION PAYMENTS THAT WILLOR MAY BE PAID BY ATLAS ENERGY, L.P.TO ITS NAMED EXECUTIVE OFFICERS INCONNECTION WITH THE MERGER. Mgmt Split 32% For 68% Against Split AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 1 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 0 1 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 0 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 3 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 0 3 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 2 APPROVAL OF AMENDED AND RESTATEDAMERICAN AXLE & MANUFACTURINGHOLDINGS, INC. 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 2 APPROVAL OF AMENDED AND RESTATEDAMERICAN AXLE & MANUFACTURINGHOLDINGS, INC. 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 4 RATIFICATION OF THE APPOINTMENT OFDELOITTE & TOUCHE LLP AS THECOMPANY'S INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR THEYEAR ENDED DECEMBER 31, 2015 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/15/2015 0 4 RATIFICATION OF THE APPOINTMENT OFDELOITTE & TOUCHE LLP AS THECOMPANY'S INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR THEYEAR ENDED DECEMBER 31, 2015 Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 1. APPROVAL OF THE ANNUAL ACCOUNTSOF THE COMPANY FOR THE FINANCIALYEAR ENDED ON DECEMBER 31, 2014. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 1. APPROVAL OF THE ANNUAL ACCOUNTSOF THE COMPANY FOR THE FINANCIALYEAR ENDED ON DECEMBER 31, 2014. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 2. APPROVAL OF THE CONSOLIDATEDFINANCIAL STATEMENTS OF THECOMPANY FOR THE FINANCIAL YEARENDED ON DECEMBER 31, 2014. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 2. APPROVAL OF THE CONSOLIDATEDFINANCIAL STATEMENTS OF THECOMPANY FOR THE FINANCIAL YEARENDED ON DECEMBER 31, 2014. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 3. ALLOCATION OF RESULTS, APPROVAL OFTHE PAYMENT BY THE COMPANY ONDECEMBER 22, 2 Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 3. ALLOCATION OF RESULTS, APPROVAL OFTHE PAYMENT BY THE COMPANY ONDECEMBER 22, 2 Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 4. DISCHARGE OF THE BOARD OFDIRECTORS AND OF THE INDEPENDENTAUDITOR OF THE COMPANY FOR THEFINANCIAL YEAR ENDED ON DECEMBER31, 2014. Mgmt Against Against ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 4. DISCHARGE OF THE BOARD OFDIRECTORS AND OF THE INDEPENDENTAUDITOR OF THE COMPANY FOR THEFINANCIAL YEAR ENDED ON DECEMBER31, 2014. Mgmt Against Against ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 5. APPOINTMENT OF ERNST & YOUNG ASINDEPENDENT AUDITOR OF THECOMPANY (REVISEUR D'ENTREPRISES)FOR THE PURPOSES OF THE ANNUALACCOUNTS AND THE CONSOLIDATEDFINANCIAL STATEMENTS OF THECOMPANY FOR THE FINANCIAL YEARENDING ON DECEMBER 31, 2015. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 5. APPOINTMENT OF ERNST & YOUNG ASINDEPENDENT AUDITOR OF THECOMPANY (REVISEUR D'ENTREPRISES)FOR THE PURPOSES OF THE ANNUALACCOUNTS AND THE CONSOLIDATEDFINANCIAL STATEMENTS OF THECOMPANY FOR THE FINANCIAL YEARENDING ON DECEMBER 31, 2015. Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 6. DETERMINATION OF THECOMPENSATION IN THE AMOUNT OF EUR670, Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 6. DETERMINATION OF THECOMPENSATION IN THE AMOUNT OF EUR670, Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 01 CHANGE OF THE COMPANY'SREGISTERED OFFICE FROM THE CITY OFLUXEMBOURG, GRAND DUCHY OFLUXEMBOURG TO THE MUNICIPALITY OFNIEDERANVEN, GRAND DUCHY OFLUXEMBOURG Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 01 CHANGE OF THE COMPANY'SREGISTERED OFFICE FROM THE CITY OFLUXEMBOURG, GRAND DUCHY OFLUXEMBOURG TO THE MUNICIPALITY OFNIEDERANVEN, GRAND DUCHY OFLUXEMBOURG Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 02 AMENDMENT OF ARTICLE FOUR OF THEARTICLES OF ASSOCIATION OF THECOMPANY TO EFFECT THE CHANGE INTHE LOCATION OF THE COMPANY'SREGISTERED OFFICE Mgmt For For ORION ENGINEERED CARBONS S A OEC 4/15/2015 L72967109 0 02 AMENDMENT OF ARTICLE FOUR OF THEARTICLES OF ASSOCIATION OF THECOMPANY TO EFFECT THE CHANGE INTHE LOCATION OF THE COMPANY'SREGISTERED OFFICE Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 2D. ADOPTION OF THE 2014 ANNUALACCOUNTS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 2D. ADOPTION OF THE 2014 ANNUALACCOUNTS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 2E. GRANTING OF DISCHARGE TO THEDIRECTORS IN RESPECT OF THEPERFORMANCE OF THEIR DUTIESDURING THE FINANCIAL YEAR 2014 Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 2E. GRANTING OF DISCHARGE TO THEDIRECTORS IN RESPECT OF THEPERFORMANCE OF THEIR DUTIESDURING THE FINANCIAL YEAR 2014 Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 3A. RE-APPOINTMENT OF THE EXECUTIVEDIRECTOR: JOHN ELKANN Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 3A. RE-APPOINTMENT OF THE EXECUTIVEDIRECTOR: JOHN ELKANN Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 3B. RE-APPOINTMENT OF THE EXECUTIVEDIRECTOR: SERGIO MARCHIONNE Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 3B. RE-APPOINTMENT OF THE EXECUTIVEDIRECTOR: SERGIO MARCHIONNE Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4A. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: RONALD L.THOMPSON Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4A. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: RONALD L.THOMPSON Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4B. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: ANDREA AGNELLI Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4B. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: ANDREA AGNELLI Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4C. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: TIBERTOBRANDOLINI D'ADDA Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4C. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: TIBERTOBRANDOLINI D'ADDA Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4D. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: GLENN EARLE Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4D. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: GLENN EARLE Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4E. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: VALERIE A. MARS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4E. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: VALERIE A. MARS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4F. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: RUTH J.SIMMONS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4F. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: RUTH J.SIMMONS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4G. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: PATIENCEWHEATCROFT Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4G. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: PATIENCEWHEATCROFT Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4H. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: STEPHEN M.WOLF Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4H. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: STEPHEN M.WOLF Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 4I. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: ERMENEGILDOZEGNA Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 4I. RE-APPOINTMENT OF THE NON-EXECUTIVE DIRECTOR: ERMENEGILDOZEGNA Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 5A. PROPOSAL TO APPOINT ERNST & YOUNGACCOUNTANTS LLP AS THEINDEPENDENT AUDITOR OF THECOMPANY Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 5A. PROPOSAL TO APPOINT ERNST & YOUNGACCOUNTANTS LLP AS THEINDEPENDENT AUDITOR OF THECOMPANY Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 6A. ADOPTION OF THE REMUNERATIONPOLICY FOR THE EXECUTIVE DIRECTORSAND THE NON-EXECUTIVE DIRECTORS Mgmt Against Against FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 6A. ADOPTION OF THE REMUNERATIONPOLICY FOR THE EXECUTIVE DIRECTORSAND THE NON-EXECUTIVE DIRECTORS Mgmt Against Against FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 6B. APPROVAL OF AWARDS TO EXECUTIVEDIRECTORS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 6B. APPROVAL OF AWARDS TO EXECUTIVEDIRECTORS Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 7. DELEGATION TO THE BOARD OF THEAUTHORITY TO ACQUIRE COMMONSHARES IN THE CAPITAL OF THECOMPANY Mgmt For For FIAT CHRYSLER AUTOMOBILES N.V. FCAU 4/16/2015 N31738102 0 7. DELEGATION TO THE BOARD OF THEAUTHORITY TO ACQUIRE COMMONSHARES IN THE CAPITAL OF THECOMPANY Mgmt For For CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 1 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 0 1 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 2 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 0 2 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 3 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 0 3 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 4 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 0 4 Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 2. PROPOSAL TO RATIFY THEAPPOINTMENT OFPRICEWATERHOUSECOOPERS LLP TOSERVE AS THE INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRMFOR CHURCHILL DOWNS INCORPORATED FOR THE YEAR ENDINGDECEMBER 31, 2015. Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 2. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TOSERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CHURCHILL DOWNS INCORPORATED FOR THE YEAR ENDING DECEMBER 31, 2015. Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 3. PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVECOMPENSATION. Mgmt Split 19% For Split CHURCHILL DOWNS INCORPORATED CHDN 4/23/2015 0 3. PROPOSAL TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVECOMPENSATION. Mgmt Split 19% For Split AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 1 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 0 1 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 0 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 3 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 0 3 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 2 APPROVAL OF AMENDED AND RESTATEDAMERICAN AXLE & MANUFACTURINGHOLDINGS, INC. 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 2 APPROVAL OF AMENDED AND RESTATEDAMERICAN AXLE & MANUFACTURINGHOLDINGS, INC. 2 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 4 RATIFICATION OF THE APPOINTMENT OFDELOITTE & TOUCHE LLP AS THECOMPANY'S INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR THEYEAR ENDED DECEMBER 31, 2015 Mgmt For For AMERICAN AXLE & MANUFACTURING HLDGS, INC AXL 4/30/2015 0 4 RATIFICATION OF THE APPOINTMENT OFDELOITTE & TOUCHE LLP AS THECOMPANY'S INDEPENDENTREGISTEREDPUBLIC ACCOUNTING FIRM FOR THEYEAR ENDED DECEMBER 31, 2015 Mgmt For For CSX CORPORATION CSX 5/6/2015 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1B. ELECTION OF DIRECTOR: J.B. BREAUX Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1B. ELECTION OF DIRECTOR: J.B. BREAUX Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1C. ELECTION OF DIRECTOR: P.L. CARTER Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1C. ELECTION OF DIRECTOR: P.L. CARTER Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1D. ELECTION OF DIRECTOR: S.T.HALVERSON Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1D. ELECTION OF DIRECTOR: S.T.HALVERSON Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1F. ELECTION OF DIRECTOR: J.D.MCPHERSON Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1F. ELECTION OF DIRECTOR: J.D.MCPHERSON Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1G. ELECTION OF DIRECTOR: DAVID M.MOFFETT Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1G. ELECTION OF DIRECTOR: DAVID M.MOFFETT Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1H. ELECTION OF DIRECTOR: OSCAR MUNOZ Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1H. ELECTION OF DIRECTOR: OSCAR MUNOZ Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1I. ELECTION OF DIRECTOR: T.T. O'TOOLE Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1I. ELECTION OF DIRECTOR: T.T. O'TOOLE Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1J. ELECTION OF DIRECTOR: D.M.RATCLIFFE Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1J. ELECTION OF DIRECTOR: D.M.RATCLIFFE Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1K. ELECTION OF DIRECTOR: D.J. SHEPARD Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1K. ELECTION OF DIRECTOR: D.J. SHEPARD Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1L. ELECTION OF DIRECTOR: M.J. WARD Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1L. ELECTION OF DIRECTOR: M.J. WARD Mgmt Against Against CSX CORPORATION CSX 5/6/2015 1M. ELECTION OF DIRECTOR: J.S. WHISLER Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 1M. ELECTION OF DIRECTOR: J.S. WHISLER Mgmt Against Against CSX CORPORATION CSX 5/6/2015 2. THE RATIFICATION OF THEAPPOINTMENT OF ERNST & YOUNG LLPAS THE INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR 2015. Mgmt For For CSX CORPORATION CSX 5/6/2015 0 2. THE RATIFICATION OF THEAPPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Mgmt For For CSX CORPORATION CSX 5/6/2015 3. ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY' S NAMED EXECUTIVE OFFICERS. Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 3. ADVISORY RESOLUTION TO APPROVECOMPENSATION FOR THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt Against Against CSX CORPORATION CSX 5/6/2015 4. RE-APPROVAL OF PERFORMANCEMEASURES UNDER THE 2 Mgmt Against Against CSX CORPORATION CSX 5/6/2015 0 4. RE-APPROVAL OF PERFORMANCEMEASURES UNDER THE 2 Mgmt Against Against TIMKENSTEEL CORPORATION TMST 5/6/2015 0 1 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 0 1 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 2 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 0 2 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 3 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 0 3 Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 2 RATIFICATION OF THE SELECTION OFERNST & YOUNG LLP AS THEINDEPENDENT AUDITOR FOR THE FISCALYEAR ENDING DECEMBER 31, 2015. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 2 RATIFICATION OF THE SELECTION OFERNST & YOUNG LLP AS THEINDEPENDENT AUDITOR FOR THE FISCALYEAR ENDING DECEMBER 31, 2015. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 3 APPROVAL, ON AN ADVISORY BASIS, OFTHE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 4 APPROVAL, ON AN ADVISORY BASIS, OFTHE FREQUENCY OF ADVISORY VOTESON NAMED EXECUTIVE OFFICERCOMPENSATION. Mgmt 1 Year For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 4 APPROVAL, ON AN ADVISORY BASIS, OFTHE FREQUENCY OF ADVISORY VOTESON NAMED EXECUTIVE OFFICERCOMPENSATION. Mgmt 1 Year For TIMKENSTEEL CORPORATION TMST 5/6/2015 5 APPROVAL OF THE TIMKENSTEELCORPORATION AMENDED AND RESTATED SENIOR EXECUTIVE MANAGEMENTPERFORMANCE PLAN. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 5 APPROVAL OF THE TIMKENSTEELCORPORATION AMENDED AND RESTATED SENIOR EXECUTIVE MANAGEMENTPERFORMANCE PLAN. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 6 APPROVAL OF THE MATERIAL TERMSFOR QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER THETIMKENSTEEL CORPORATION 2014EQUITY AND INCENTIVE COMPENSATIONPLAN. Mgmt For For TIMKENSTEEL CORPORATION TMST 5/6/2015 0 6 APPROVAL OF THE MATERIAL TERMSFOR QUALIFIED PERFORMANCE-BASED COMPENSATION UNDER THETIMKENSTEEL CORPORATION 2014EQUITY AND INCENTIVE COMPENSATIONPLAN. Mgmt For For SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 0 1 Mgmt Withheld Against SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 0 0 1 Mgmt Withheld Against SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 0 2 Mgmt Withheld Against SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 0 0 2 Mgmt Withheld Against SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Mgmt Abstain Against SUNCOKE ENERGY, INC. SXC 5/7/2015 86722A103 0 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Mgmt Abstain Against CON-WAY INC. CNW 5/12/2015 1A. ELECTION OF DIRECTOR: W. KEITH KENNEDY, JR. Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1A. ELECTION OF DIRECTOR: W. KEITH KENNEDY, JR. Mgmt For For CON-WAY INC. CNW 5/12/2015 1B. ELECTION OF DIRECTOR: MICHAEL J.MURRAY Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1B. ELECTION OF DIRECTOR: MICHAEL J.MURRAY Mgmt For For CON-WAY INC. CNW 5/12/2015 1C. ELECTION OF DIRECTOR: EDITH R.PEREZ Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1C. ELECTION OF DIRECTOR: EDITH R.PEREZ Mgmt For For CON-WAY INC. CNW 5/12/2015 1D. ELECTION OF DIRECTOR: P. CODY PHIPPS Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1D. ELECTION OF DIRECTOR: P. CODY PHIPPS Mgmt For For CON-WAY INC. CNW 5/12/2015 1E. ELECTION OF DIRECTOR: JOHN C. POPE Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1E. ELECTION OF DIRECTOR: JOHN C. POPE Mgmt For For CON-WAY INC. CNW 5/12/2015 1F. ELECTION OF DIRECTOR: WILLIAM J.SCHROEDER Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1F. ELECTION OF DIRECTOR: WILLIAM J.SCHROEDER Mgmt For For CON-WAY INC. CNW 5/12/2015 1G. ELECTION OF DIRECTOR: WAYNE R.SHURTS Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1G. ELECTION OF DIRECTOR: WAYNE R.SHURTS Mgmt For For CON-WAY INC. CNW 5/12/2015 1H. ELECTION OF DIRECTOR: DOUGLAS W.STOTLAR Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1H. ELECTION OF DIRECTOR: DOUGLAS W.STOTLAR Mgmt For For CON-WAY INC. CNW 5/12/2015 1I. ELECTION OF DIRECTOR: PETER W.STOTT Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1I. ELECTION OF DIRECTOR: PETER W.STOTT Mgmt For For CON-WAY INC. CNW 5/12/2015 1J. ELECTION OF DIRECTOR: ROY W.TEMPLIN Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1J. ELECTION OF DIRECTOR: ROY W.TEMPLIN Mgmt For For CON-WAY INC. CNW 5/12/2015 1K. ELECTION OF DIRECTOR: CHELSEA C.WHITE III Mgmt For For CON-WAY INC. CNW 5/12/2015 0 1K. ELECTION OF DIRECTOR: CHELSEA C.WHITE III Mgmt For For CON-WAY INC. CNW 5/12/2015 2. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION Mgmt For For CON-WAY INC. CNW 5/12/2015 0 2. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION Mgmt For For CON-WAY INC. CNW 5/12/2015 3. RATIFY APPOINTMENT OF KPMG LLP ASTHE COMPANY'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRMFOR 2015 Mgmt For For CON-WAY INC. CNW 5/12/2015 0 3. RATIFY APPOINTMENT OF KPMG LLP ASTHE COMPANY'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRMFOR 2015 Mgmt For For CON-WAY INC. CNW 5/12/2015 4. SHAREHOLDER PROPOSAL RELATING TOSHAREHOLDER ACTION BY WRITTENCONSENT Shr Against For CON-WAY INC. CNW 5/12/2015 0 4. SHAREHOLDER PROPOSAL RELATING TOSHAREHOLDER ACTION BY WRITTENCONSENT Shr Against For CON-WAY INC. CNW 5/12/2015 5. SHAREHOLDER PROPOSAL RELATING TOACCELERATED VESTING OF EQUITYAWARDS Shr Against For CON-WAY INC. CNW 5/12/2015 0 5. SHAREHOLDER PROPOSAL RELATING TOACCELERATED VESTING OF EQUITYAWARDS Shr Against For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 1 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 1 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 2 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 2 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 3 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 3 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 4 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 4 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 5 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 5 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 6 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 6 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 7 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 7 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 8 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 0 8 Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 01 AN ORDINARY RESOLUTION TO APPOINTERNST & YOUNG LLP, CHARTEREDACCOUNTANTS, CALGARY, ALBERTA, ASAUDITOR OF PENN WEST FOR THEENSUING YEAR. Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 01 AN ORDINARY RESOLUTION TO APPOINTERNST & YOUNG LLP, CHARTEREDACCOUNTANTS, CALGARY, ALBERTA, ASAUDITOR OF PENN WEST FOR THEENSUING YEAR. Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 03 A SPECIAL RESOLUTION APPROVING AREDUCTION IN THE STATED CAPITAL OFPENN WEST AS MORE PARTICULARLYDESCRIBED IN THE INFORMATIONCIRCULAR AND PROXY STATEMENT OFPENN WEST DATED APRIL 1, 2015 (THE"INFORMATION CIRCULAR"). Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 03 A SPECIAL RESOLUTION APPROVING AREDUCTION IN THE STATED CAPITAL OFPENN WEST AS MORE PARTICULARLYDESCRIBED IN THE INFORMATIONCIRCULAR AND PROXY STATEMENT OFPENN WEST DATED APRIL 1, 2015 (THE"INFORMATION CIRCULAR"). Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 04 ADVISORY VOTE APPROVING PENNWEST'S APPROACH TO EXECUTIVECOMPENSATION AS MOREPARTICULARLY DESCRIBED IN THEINFORMATION CIRCULAR. Mgmt For For PENN WEST PETROLEUM LTD. PWE 5/13/2015 0 04 ADVISORY VOTE APPROVING PENNWEST'S APPROACH TO EXECUTIVECOMPENSATION AS MOREPARTICULARLY DESCRIBED IN THEINFORMATION CIRCULAR. Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 1 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 0 1 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 2 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 0 2 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 2. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION. Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 2. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION. Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 3. RE-APPROVAL OF MATERIAL TERMS OFPERFORMANCE GOALS INCLUDED IN THE2 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 3. RE-APPROVAL OF MATERIAL TERMS OFPERFORMANCE GOALS INCLUDED IN THE2 Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 4. RATIFY THE PRELIMINARY APPOINTMENTOF DELOITTE & TOUCHE LLP ASINDEPENDENT AUDITOR FOR THE 2015FISCAL YEAR. Mgmt For For WAUSAU PAPER CORP. WPP 5/13/2015 0 4. RATIFY THE PRELIMINARY APPOINTMENTOF DELOITTE & TOUCHE LLP ASINDEPENDENT AUDITOR FOR THE 2015FISCAL YEAR. Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 1 APPROVAL OF INDIVIDUAL ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 1 APPROVAL OF INDIVIDUAL ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 10 DELEGATE POWERS TO EXECUTE ALLTHE RESOLUTIONS ADOPTED BY THEGENERAL MEETING, TO PROCEED TOTHEIR PUBLIC RECORDING AND TOCONSTRUE, RECTIFY, COMPLEMENT, ANDDEVELOP THEM BEFORE PROCEEDINGTO FILE THEM WITH THERELEVANTREGISTRARS Mgmt Against Against AENA S.A, MADRID 0 5/13/2015 E526K0106 0 10 DELEGATE POWERS TO EXECUTE ALLTHE RESOLUTIONS ADOPTED BY THEGENERAL MEETING, TO PROCEED TOTHEIR PUBLIC RECORDING AND TOCONSTRUE, RECTIFY, COMPLEMENT, ANDDEVELOP THEM BEFORE PROCEEDINGTO FILE THEM WITH THERELEVANTREGISTRARS Mgmt Against Against AENA S.A, MADRID 0 5/13/2015 E526K0106 11 DELEGATION OF POWERS TOIMPLEMENT AGREEMENTS ADOPTED BYSHAREHOLDERS AT THE GENERALMEETING Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 11 DELEGATION OF POWERS TOIMPLEMENT AGREEMENTS ADOPTED BYSHAREHOLDERS AT THE GENERALMEETING Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 2 APPROVAL OF CONSOLIDATED ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 2 APPROVAL OF CONSOLIDATED ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 3 ALLOCATION OF RESULTS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 3 ALLOCATION OF RESULTS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 4 APPROVAL OF THE MANAGEMENT OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 4 APPROVAL OF THE MANAGEMENT OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 APPOINTMENT OF MR AMANCIO LOPEZSEIJAS AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 APPOINTMENT OF MR AMANCIO LOPEZSEIJAS AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 APPOINTMENT OF MR JAIME TERCEIROLOMBA AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 APPOINTMENT OF MR JAIME TERCEIROLOMBA AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 APPOINTMENT OF MR JOSE LUIS BONETFERRER Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 APPOINTMENT OF MR JOSE LUIS BONETFERRER Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 APPOINTMENT OF MS PILAR FABREGATROMERO Mgmt Against Against AENA S.A, MADRID 0 5/13/2015 E526K0106 0 APPOINTMENT OF MS PILAR FABREGATROMERO Mgmt Against Against AENA S.A, MADRID 0 5/13/2015 E526K0106 6 APPROVAL OF THE REMUNERATION OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 6 APPROVAL OF THE REMUNERATION OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 31 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 31 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 34 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 34 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 43 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 43 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 44 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 44 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 47 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 47 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 12 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 12 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 25 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 25 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 41 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 41 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 43, 44 AND45 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 43, 44 AND45 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 45 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 45 Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 9 AUTHORIZATION FOR THE DERIVATIVEACQUISITION OF OWN SHARES Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 0 9 AUTHORIZATION FOR THE DERIVATIVEACQUISITION OF OWN SHARES Mgmt For For AENA S.A, MADRID 0 5/13/2015 E526K0106 CMMT 19 MAY 2015: PLEASE NOTE THAT THIS ISA REVISION DUE TO MODIFICATION OFTHE TEXT OF RESOLUTION 9 AND 8.4. IFYOU HAVE ALREADY SENT IN YOURVOTES FOR MID: 484693, PLEASE DO NOTVOTE AGAIN UNLESS YOU DECIDE TOAMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. Non-Voting 0 0 AENA S.A, MADRID 0 5/13/2015 E526K0106 0 CMMT 19 MAY 2015: PLEASE NOTE THAT THIS ISA REVISION DUE TO MODIFICATION OFTHE TEXT OF RESOLUTION 9 AND 8.4. IFYOU HAVE ALREADY SENT IN YOURVOTES FOR MID: 484693, PLEASE DO NOTVOTE AGAIN UNLESS YOU DECIDE TOAMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. Non-Voting 0 0 AENA S.A, MADRID 0 5/13/2015 E526K0106 CMMT PLEASE NOTE IN THE EVENT THEMEETING DOES NOT REACH QUORUM,THERE WILL BE A SECOND CALL ON 4JUN 2015. CONSEQUENTLY, YOURVOTING INSTRUCTIONS WILL REMAINVALID FOR ALL CALLS UNLESS THEAGENDA IS AMENDED. THANK YOU Non-Voting 0 0 AENA S.A, MADRID 0 5/13/2015 E526K0106 0 CMMT PLEASE NOTE IN THE EVENT THEMEETING DOES NOT REACH QUORUM,THERE WILL BE A SECOND CALL ON 4JUN 2015. CONSEQUENTLY, YOURVOTING INSTRUCTIONS WILL REMAINVALID FOR ALL CALLS UNLESS THEAGENDA IS AMENDED. THANK YOU Non-Voting 0 0 AENA S.A, MADRID 0 5/13/2015 E526K0106 CMMT PLEASE NOTE THAT THIS IS ANAMENDMENT TO MEETING ID 477 Non-Voting 0 0 AENA S.A, MADRID 0 5/13/2015 E526K0106 0 CMMT PLEASE NOTE THAT THIS IS ANAMENDMENT TO MEETING ID 477 Non-Voting 0 0 WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: RICHARD J.GIROMINI Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: RICHARD J.GIROMINI Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: MARTIN C.JISCHKE Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: MARTIN C.JISCHKE Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: JAMES D.KELLY Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: JAMES D.KELLY Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: JOHN E. KUNZ Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: JOHN E. KUNZ Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: LARRY J.MAGEE Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: LARRY J.MAGEE Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: ANN D.MURTLOW Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: ANN D.MURTLOW Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 ELECTION OF DIRECTOR: SCOTT K.SORENSEN Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 ELECTION OF DIRECTOR: SCOTT K.SORENSEN Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 2 TO APPROVE THE COMPENSATION OFOUR EXECUTIVE OFFICERS. Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 2 TO APPROVE THE COMPENSATION OFOUR EXECUTIVE OFFICERS. Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 3 TO RATIFY THE APPOINTMENT OF ERNST& YOUNG LLP AS WABASH NATIONALCORPORATION'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRMFOR THE YEAR ENDING DECEMBER 31,2015. Mgmt For For WABASH NATIONAL CORPORATION WNC 5/14/2015 0 3 TO RATIFY THE APPOINTMENT OF ERNST& YOUNG LLP AS WABASH NATIONALCORPORATION'S INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRMFOR THE YEAR ENDING DECEMBER 31,2015. Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 1 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 0 1 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 2 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 0 2 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 3 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 0 3 Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 2. RATIFY THE SELECTION OF ERNST &YOUNG LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM. Mgmt For For GRAPHIC PACKAGING HOLDING COMPANY GPK 5/20/2015 0 2. RATIFY THE SELECTION OF ERNST &YOUNG LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM. Mgmt For For INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 1 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 1 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 2 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 2 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 3 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 3 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 4 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 4 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 5 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 5 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 6 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 6 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 7 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 0 7 Mgmt Withheld Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 2. RATIFICATION OF THE SELECTION OFINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR 2015. Mgmt For For INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 2. RATIFICATION OF THE SELECTION OFINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR 2015. Mgmt For For INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 3. APPROVAL OF COMPENSATION OF THENAMED EXECUTIVES AS DISCLOSED INTHE INNOPHOS HOLDINGS, INC. PROXYSTATEMENT PURSUANT TO ITEM -K OF THE SECURITIESAND EXCHANGE COMMISSION. Mgmt Against Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 3. APPROVAL OF COMPENSATION OF THENAMED EXECUTIVES AS DISCLOSED INTHE INNOPHOS HOLDINGS, INC. PROXYSTATEMENT PURSUANT TO ITEM -K OF THE SECURITIESAND EXCHANGE COMMISSION. Mgmt Against Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 4. RE-APPROVAL OF THE MATERIAL TERMSOF THE PERFORMANCE GOALS OF THEEXECUTIVE, MANAGEMENT AND SALESINCENTIVE PLAN, AS AMENDED. Mgmt Against Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 4. RE-APPROVAL OF THE MATERIAL TERMSOF THE PERFORMANCE GOALS OF THEEXECUTIVE, MANAGEMENT AND SALESINCENTIVE PLAN, AS AMENDED. Mgmt Against Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 5. RE-APPROVAL OF THE MATERIAL TERMSOF THE PERFORMANCE GOALS OF THEINNOPHOS, INC. 2 Mgmt Against Against INNOPHOS HOLDINGS, INC. IPHS 5/22/2015 45774N108 0 5. RE-APPROVAL OF THE MATERIAL TERMSOF THE PERFORMANCE GOALS OF THEINNOPHOS, INC. 2 Mgmt Against Against KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 1 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 0 1 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 2 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 0 2 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 3 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 0 3 Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 2. ADVISORY VOTE ON THECOMPENSATION OF NAMED EXECUTIVEOFFICERS. Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 2. ADVISORY VOTE ON THECOMPENSATION OF NAMED EXECUTIVEOFFICERS. Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 3. TO RATIFY THE APPOINTMENT OF KPMGLLP AS INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR THE 2015FISCAL YEAR. Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 3. TO RATIFY THE APPOINTMENT OF KPMGLLP AS INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR THE 2015FISCAL YEAR. Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 4. IN THEIR DISCRETION, THE PROXIES AREAUTHORIZED TO VOTE UPON SUCHBUSINESS AS MAY PROPERLY COMEBEFORE THE ANNUAL MEETING OR ANYPOSTPONEMENT OR ADJOURNMENTTHEREOF. Mgmt For For KRATON PERFORMANCE POLYMERS, INC. KRA 6/3/2015 50077C106 0 4. IN THEIR DISCRETION, THE PROXIES AREAUTHORIZED TO VOTE UPON SUCHBUSINESS AS MAY PROPERLY COMEBEFORE THE ANNUAL MEETING OR ANYPOSTPONEMENT OR ADJOURNMENTTHEREOF. Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 1 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 0 1 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 2 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 0 2 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 3 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 0 3 Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 2. TO APPROVE, ON AN ADVISORY BASIS,THE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt For For MOLSON COORS BREWING CO. TAP 6/3/2015 60871R209 0 2. TO APPROVE, ON AN ADVISORY BASIS,THE COMPENSATION OF THE COMPANY'SNAMED EXECUTIVE OFFICERS. Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 1 APPROVAL OF INDIVIDUAL ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 1 APPROVAL OF INDIVIDUAL ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 10 DELEGATE POWERS TO EXECUTE ALLTHE RESOLUTIONS ADOPTED BY THEGENERAL MEETING, TO PROCEED TOTHEIR PUBLIC RECORDING AND TOCONSTRUE, RECTIFY, COMPLEMENT, ANDDEVELOP THEM BEFORE PROCEEDINGTO FILE THEM WITH THERELEVANTREGISTRARS Mgmt Against Against AENA S.A, MADRID 0 6/3/2015 E526K0106 0 10 DELEGATE POWERS TO EXECUTE ALLTHE RESOLUTIONS ADOPTED BY THEGENERAL MEETING, TO PROCEED TOTHEIR PUBLIC RECORDING AND TOCONSTRUE, RECTIFY, COMPLEMENT, ANDDEVELOP THEM BEFORE PROCEEDINGTO FILE THEM WITH THERELEVANTREGISTRARS Mgmt Against Against AENA S.A, MADRID 0 6/3/2015 E526K0106 11 DELEGATION OF POWERS TOIMPLEMENT AGREEMENTS ADOPTED BYSHAREHOLDERS AT THE GENERALMEETING Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 11 DELEGATION OF POWERS TOIMPLEMENT AGREEMENTS ADOPTED BYSHAREHOLDERS AT THE GENERALMEETING Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 2 APPROVAL OF CONSOLIDATED ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 2 APPROVAL OF CONSOLIDATED ANNUALACCOUNTS AND MANAGEMENT REPORT Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 3 ALLOCATION OF RESULTS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 3 ALLOCATION OF RESULTS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 4 APPROVAL OF THE MANAGEMENT OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 4 APPROVAL OF THE MANAGEMENT OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 APPOINTMENT OF MR AMANCIO LOPEZSEIJAS AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 APPOINTMENT OF MR AMANCIO LOPEZSEIJAS AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 APPOINTMENT OF MR JAIME TERCEIROLOMBA AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 APPOINTMENT OF MR JAIME TERCEIROLOMBA AS DIRECTOR Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 APPOINTMENT OF MR JOSE LUIS BONETFERRER Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 APPOINTMENT OF MR JOSE LUIS BONETFERRER Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 APPOINTMENT OF MS PILAR FABREGATROMERO Mgmt Against Against AENA S.A, MADRID 0 6/3/2015 E526K0106 0 APPOINTMENT OF MS PILAR FABREGATROMERO Mgmt Against Against AENA S.A, MADRID 0 6/3/2015 E526K0106 6 APPROVAL OF THE REMUNERATION OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 6 APPROVAL OF THE REMUNERATION OFTHE BOARD OF DIRECTORS Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 31 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 31 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 34 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 34 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 43 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 43 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 44 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 44 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE BYLAWS ART 47 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE BYLAWS ART 47 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 12 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 12 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 25 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 25 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 41 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 41 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 43, 44 AND45 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 43, 44 AND45 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 45 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 AMENDMENT OF THE REGULATION OFTHE GENERAL MEETING ART 45 Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 9 AUTHORIZATION FOR THE DERIVATIVEACQUISITION OF OWN SHARES Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 0 9 AUTHORIZATION FOR THE DERIVATIVEACQUISITION OF OWN SHARES Mgmt For For AENA S.A, MADRID 0 6/3/2015 E526K0106 CMMT 19 MAY 2015: PLEASE NOTE THAT THIS ISA REVISION DUE TO MODIFICATION OF THE TEXT OF RESOLUTION 9 AND 8.4. IFYOU HAVE ALREADY SENT IN YOURVOTES FOR MID: 484693, PLEASE DO NOTVOTE AGAIN UNLESS YOU DECIDE TOAMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. Non-Voting 0 0 AENA S.A, MADRID 0 6/3/2015 E526K0106 0 CMMT 19 MAY 2015: PLEASE NOTE THAT THIS ISA REVISION DUE TO MODIFICATION OF THE TEXT OF RESOLUTION 9 AND 8.4. IFYOU HAVE ALREADY SENT IN YOURVOTES FOR MID: 484693, PLEASE DO NOTVOTE AGAIN UNLESS YOU DECIDE TOAMEND YOUR ORIGINAL INSTRUCTIONS.THANK YOU. Non-Voting 0 0 AENA S.A, MADRID 0 6/3/2015 E526K0106 CMMT PLEASE NOTE IN THE EVENT THEMEETING DOES NOT REACH QUORUM,THERE WILL BE A SECOND CALL ON 4JUN 2015. CONSEQUENTLY, YOURVOTING INSTRUCTIONS WILL REMAINVALID FOR ALL CALLS UNLESS THEAGENDA IS AMENDED. THANK YOU Non-Voting 0 0 AENA S.A, MADRID 0 6/3/2015 E526K0106 0 CMMT PLEASE NOTE IN THE EVENT THEMEETING DOES NOT REACH QUORUM,THERE WILL BE A SECOND CALL ON 4JUN 2015. CONSEQUENTLY, YOURVOTING INSTRUCTIONS WILL REMAINVALID FOR ALL CALLS UNLESS THEAGENDA IS AMENDED. THANK YOU Non-Voting 0 0 AENA S.A, MADRID 0 6/3/2015 E526K0106 CMMT PLEASE NOTE THAT THIS IS ANAMENDMENT TO MEETING ID 477 Non-Voting 0 0 AENA S.A, MADRID 0 6/3/2015 E526K0106 0 CMMT PLEASE NOTE THAT THIS IS ANAMENDMENT TO MEETING ID 477 Non-Voting 0 0 GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1A. ELECTION OF DIRECTOR: JOSEPH J.ASHTON Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1A. ELECTION OF DIRECTOR: JOSEPH J.ASHTON Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1B. ELECTION OF DIRECTOR: MARY T. BARRA Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1B. ELECTION OF DIRECTOR: MARY T. BARRA Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1C. ELECTION OF DIRECTOR: STEPHEN J.GIRSKY Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1C. ELECTION OF DIRECTOR: STEPHEN J.GIRSKY Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1D. ELECTION OF DIRECTOR: LINDA R.GOODEN Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1D. ELECTION OF DIRECTOR: LINDA R.GOODEN Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1E. ELECTION OF DIRECTOR: JOSEPHJIMENEZ, JR. Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1E. ELECTION OF DIRECTOR: JOSEPHJIMENEZ, JR. Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1F. ELECTION OF DIRECTOR: KATHRYN V.MARINELLO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1F. ELECTION OF DIRECTOR: KATHRYN V.MARINELLO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1G. ELECTION OF DIRECTOR: MICHAEL G.MULLEN Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1G. ELECTION OF DIRECTOR: MICHAEL G.MULLEN Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1H. ELECTION OF DIRECTOR: JAMES J.MULVA Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1H. ELECTION OF DIRECTOR: JAMES J.MULVA Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1I. ELECTION OF DIRECTOR: PATRICIA F.RUSSO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1I. ELECTION OF DIRECTOR: PATRICIA F.RUSSO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1J. ELECTION OF DIRECTOR: THOMAS M.SCHOEWE Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1J. ELECTION OF DIRECTOR: THOMAS M.SCHOEWE Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1K. ELECTION OF DIRECTOR: THEODORE M.SOLSO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1K. ELECTION OF DIRECTOR: THEODORE M.SOLSO Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 1L. ELECTION OF DIRECTOR: CAROL M.STEPHENSON Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 1L. ELECTION OF DIRECTOR: CAROL M.STEPHENSON Mgmt Split 85% For 15% Against Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR 2015 Mgmt For For GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 2. RATIFICATION OF THE SELECTION OFDELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLICACCOUNTING FIRM FOR 2015 Mgmt For For GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 3. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION Mgmt Split 85% For 15% Abstain Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 3. ADVISORY VOTE TO APPROVEEXECUTIVE COMPENSATION Mgmt Split 85% For 15% Abstain Split GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 4. INDEPENDENT BOARD CHAIRMAN Shr For Against GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 4. INDEPENDENT BOARD CHAIRMAN Shr For Against GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 5. CUMULATIVE VOTING Shr For Against GENERAL MOTORS COMPANY GM 6/9/2015 37045V100 0 5. CUMULATIVE VOTING Shr For Against SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 1 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 0 1 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 2 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 0 2 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 3 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 0 3 Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM FOR 2015. Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 3. APPROVAL, IN A NON-BINDING ADVISORYVOTE, OF THE COMPENSATION PAID TOTHE NAMED EXECUTIVE OFFICERS. Mgmt Split 54% For Split SEAWORLD ENTERTAINMENT, INC. SEAS 6/10/2015 81282V100 0 3. APPROVAL, IN A NON-BINDING ADVISORYVOTE, OF THE COMPENSATION PAID TOTHE NAMED EXECUTIVE OFFICERS. Mgmt Split 54% For Split UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1A ELECTION OF DIRECTOR: CAROLYNCORVI Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1A ELECTION OF DIRECTOR: CAROLYNCORVI Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1B ELECTION OF DIRECTOR: JANE C.GARVEY Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1B ELECTION OF DIRECTOR: JANE C.GARVEY Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1C ELECTION OF DIRECTOR: WALTERISAACSON Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1C ELECTION OF DIRECTOR: WALTERISAACSON Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1D ELECTION OF DIRECTOR: HENRY L.MEYER III Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1D ELECTION OF DIRECTOR: HENRY L.MEYER III Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1E ELECTION OF DIRECTOR: OSCAR MUNOZ Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1E ELECTION OF DIRECTOR: OSCAR MUNOZ Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1F ELECTION OF DIRECTOR: WILLIAM R.NUTI Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1F ELECTION OF DIRECTOR: WILLIAM R.NUTI Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1G ELECTION OF DIRECTOR: LAURENCE E.SIMMONS Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1G ELECTION OF DIRECTOR: LAURENCE E.SIMMONS Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1H ELECTION OF DIRECTOR: JEFFERY A.SMISEK Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1H ELECTION OF DIRECTOR: JEFFERY A.SMISEK Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1I ELECTION OF DIRECTOR: DAVID J. VITALE Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1I ELECTION OF DIRECTOR: DAVID J. VITALE Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1J ELECTION OF DIRECTOR: JOHN H.WALKER Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1J ELECTION OF DIRECTOR: JOHN H.WALKER Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 1K ELECTION OF DIRECTOR: CHARLES A.YAMARONE Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 1K ELECTION OF DIRECTOR: CHARLES A.YAMARONE Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 2 RATIFICATION OF THE APPOINTMENT OFERNST & YOUNG LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 2 RATIFICATION OF THE APPOINTMENT OFERNST & YOUNG LLP AS THE COMPANY'SINDEPENDENT REGISTERED PUBLICACCOUNTING FIRM Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 3 ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 3 ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Mgmt For For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 4 STOCKHOLDER PROPOSAL REGARDINGSTOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IFPROPERLY PRESENTED BEFORE THEMEETING Mgmt Against For UNITED CONTINENTAL HLDGS INC UAL 6/10/2015 0 4 STOCKHOLDER PROPOSAL REGARDINGSTOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IFPROPERLY PRESENTED BEFORE THEMEETING Mgmt Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hatteras Alternative Mutual Funds Trust By (Signature) /s/ David Perkins David Perkins President Date August 28, 2015
